Citation Nr: 0202669	
Decision Date: 03/21/02    Archive Date: 04/04/02	

DOCKET NO.  01-08 417	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
trauma to the right knee.

3.  Entitlement to service connection for other innocently 
acquired psychiatric disorders to include depression and 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for other right leg 
disorders to include a right ankle condition.

5.  Entitlement to service connection for a left leg disorder 
to include a left ankle condition and degenerative joint 
disease of the left knee.

6.  Entitlement to service connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a chronic back 
disorder to include degenerative disc disease.

8.  Entitlement to service connection for post-trauma 
syndrome claimed as a residual of a head injury.

9.  Entitlement to service connection for primary drug 
addiction and alcohol dependency.

10.  Entitlement to a compensable evaluation for the service-
connected residuals of a fracture of the right hand.

11.  Entitlement to a separate 10 percent rating for multiple 
noncompensable service-connected disorders pursuant to the 
provisions of 38 C.F.R. § 3.324.  



(The reopened claims of service connection for schizophrenia 
and the residuals of trauma to the right knee and claims of 
service connection for other innocently acquired psychiatric 
disorders, other right leg disorders, a left leg disorder, a 
gastrointestinal disorder, a back disorder and post-trauma 
syndrome will be the subjects of a decision that will be 
promulgated at a later date.)  



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1979.  

In an Administrative Decision in April 1980, it was 
determined that the veteran's service from February 1975 to 
February 1979 had been under honorable conditions and that 
his service from February to September 1979 had been under 
other than honorable conditions. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the RO.  

In a rating decision of August 1981, the RO denied the 
veteran's claim of service connection for the residuals of 
trauma to the right knee.  

In rating decisions of May and September 1986, the RO denied 
the veteran's claim of service connection for schizophrenia.  
In a subsequent decision of March 1987, the RO continued its 
denial of service connection for schizophrenia.  

The Board notes that, in a rating decision in September 2000, 
the RO granted service connection and assigned a 
noncompensable rating for the residuals of an appendectomy.  
Accordingly, that matter is no longer before the Board for 
the purpose of appellate review.  

The Board is undertaking additional development with respect 
to the reopened claims of service connection for 
schizophrenia and the residuals of trauma to the right knee 
and the claims of service connection for other innocently 
acquired psychiatric disorders, other right leg disorders, a 
left leg disorder, a gastrointestinal disorder, a back 
disorder and post-trauma syndrome, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) 
(to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board then will prepare and promulgate a separate 
decision addressing these issues.  



FINDINGS OF FACT

1.  The additional evidence submitted since the time of the 
RO's March 1987 decision denying service connection for 
schizophrenia is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

2.  The additional evidence submitted since the time of the 
RO's August 1981 decision denying service connection for a 
right knee disorder is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's current claim.  

3.  The veteran's demonstrated primary drug addiction and 
alcohol dependency are not considered to be innocently 
acquired disabilities for VA compensation purposes.  

4.  The veteran's service-connected fracture residuals of the 
right hand are shown to be manifested by functional 
limitation of the little finger due to pain that more nearly 
approximates that of extremely unfavorable ankylosis at the 
level proximal to the proximal interphalangeal joint.  

5.  A basis no longer is present for the assignment of a 
separate 10 percent rating on the basis of the veteran having 
only two or more noncompensable service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
RO denial in March 1987, the veteran's claim of service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  As new and material evidence has been received since the 
RO denial in August 1981, the veteran's claim of service 
connection for the residuals of trauma to the right knee is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3.  The veteran's claim of service connection for primary 
drug addiction and alcohol dependency must be denied by 
operation of law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1(n), 3.301 (2001).  

4.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of a fracture of the 
right hand are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a 
including Diagnostic Codes 5156, 5227 (2001).  

5.  The claim for a separate 10 percent rating based on two 
or more noncompensable service-connected disabilities has 
been rendered moot.  38 C.F.R. § 3.324 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the veteran's service medical records 
shows that, in December 1976, the veteran was treated after 
he had slammed a door on his right hand one day earlier, and 
that the lateral aspect of that hand was "markedly swollen."  
The radiographic studies revealed the presence of a displaced 
and angulated fracture of the distal shaft of the right fifth 
metacarpal.  It was subsequently determined that the veteran 
should be referred for an orthopedic consultation.  

On orthopedic consultation that same day, it was noted that a 
trunk lid had slammed on the veteran's right hand, resulting 
in pain and swelling.  An examination revealed a loss of full 
extension, with claw rotation deformity, but no evidence of 
damage to the arteriovenous structure of the fifth digit.  
There was a 70-degree displacement of the 5th metacarpal of 
the right hand, which closed reduction had not improved.  
Accordingly, an open reduction was planned for some point in 
the near future.  

In a rating decision of August 1981, the RO denied the 
veteran's original claim of service connection for the 
residuals of trauma to the right knee on the basis that the 
injury was acute and transitory with no lasting residual 
disability.  

In January 1984, the veteran was hospitalized at a private 
medical facility following a reported suicide attempt.  At 
the time of admission, the veteran appeared depressed and 
restless and became "confused and paranoid" when answering 
questions.  The pertinent diagnoses noted at the time of 
discharge were those of alcohol abuse and antisocial 
personality disorder.

During March and April 1984, the veteran was hospitalized at 
a private medical facility when it was noted that he had been 
"drinking heavily" and having auditory hallucinations and had 
attempted to "shoot himself."  An examination revealed 
evidence of alcohol withdrawal, in conjunction with a history 
of drug abuse (Quaaludes and pot), as well as heavy drinking.  
The pertinent diagnoses noted at the time of discharge were 
those of organic hallucinosis due to drugs and alcohol and 
Quaalude abuse, with a history of heroin and cocaine "abuse".  

At the time of a period of private hospitalization in October 
1984, it was noted that the veteran had been referred by a VA 
physician for problems associated with "hearing voices."  
Additionally noted were difficulties sleeping, as well as 
visual hallucinations.  

On mental status examination at the time of admission, the 
veteran's judgment was fair, and his memory "OK."  His affect 
was pleasant, and there was no evidence of either suicidal or 
homicidal ideation.  The pertinent diagnoses noted at the 
time of discharge were those of organic mental disorder due 
to drugs and alcohol and drug abuse.  

During the period from November 1985 to February 1986, the 
veteran was hospitalized at a private medical facility when 
he gave a history of alcohol use "on an almost daily basis" 
since the age of 23.  According to the veteran, he had ceased 
the use of alcohol in August of 1985.  When further 
questioned, the veteran stated that he had used drugs since 
the age of 13 and that his last drug usage had been in 1981.  
According to the veteran, he had previously used marijuana, 
Quaaludes, and amphetamines.  

The diagnosis noted at the time of admission was that of 
episodic alcohol abuse.  On mental status examination in 
early February 1986, there was evidence of a thought 
disorder, with paranoid ideation, mood swings and almost 
constant anxiety.  The veteran was well oriented, and his 
memory was intact, though there was evidence of suicidal 
ideation at the time of admission.  

A VA record of hospitalization covering the period from 
February to April 1986 showed that the veteran had been 
hospitalized for problems associated with chronic 
undifferentiated schizophrenia.  

In rating decisions of May and September 1986, the RO denied 
the veteran's claim of service connection for schizophrenia 
on the basis that such disability was not shown during his 
period of active military service.  

At the time of a January 1987 VA medical examination, the 
veteran gave a history of having injured his right (major) 
little finger and hand and that he had undergone surgery in 
service.  On examination, there was present a 1-inch, 
nonattached, nontender scar on the dorsal right hand medially 
over the distal fifth metacarpal.  His grip in the right hand 
was good, though the little finger protruded slightly from a 
clenched fist.  At the time of examination, opposition of the 
thumb tip to the little finger was fairly well held and 
slowly performed.  The pertinent diagnosis was that of fifth 
finger fracture of the right (major) hand, with slight 
protrusion from a clenched fist.  

On VA psychiatric examination in January 1987, the veteran 
gave a history of having had numerous acute psychotic 
episodes requiring hospitalization.  Apparently, for 
approximately the past year, the veteran had been free of 
medication.  The veteran's associative processes were normal, 
and there was no evidence of delusional hallucinatory 
elements.  His affect was within the normal range, and the 
veteran's sensorium was intact.  The pertinent diagnosis was 
that of paranoid schizophrenia.

In a rating decision of March 1987, the RO denied the 
veteran's claim of service connection for schizophrenia.  

During the course of a private evaluation in October 1997, 
the veteran gave a history of having bilateral knee pain, 
somewhat more severe on the right.  An examination of the 
right knee showed some tenderness along the medial joint 
line, as well as patellofemoral pain, and crepitus on range 
of motion.  

The radiographic studies of the veteran's right knee showed 
evidence of a moderate sized joint effusion, as well as small 
osteophytes.  The pertinent diagnosis was that of mild 
osteoarthritis and right knee effusion.  

The private magnetic resonance imaging of the veteran's right 
knee conducted in November 1997 was consistent with a 
horizontal cleavage tear involving the posterior horn and 
body of the medial meniscus, as well as a moderate sized 
popliteal/Baker's cyst, moderate joint effusion, degenerative 
changes consistent with mild/early osteoarthritis, and 
fragmentation of the tibial tubercle consistent with 
repetitive stress/osteochondrosis.  

A private record of hospitalization dated in December 1997 
revealed that the veteran was seen at that time for right 
knee problems of approximately one year's duration, which 
problems had increased progressively and rapidly.  

At the time of admission, the veteran complained of severe 
bilateral knee pain which was greatly increased at night.  

According to the veteran, he had experienced swelling 
accompanied by heat and pain radiating up his right thigh.  
Additionally noted was that both of the veteran's knees made 
"popping noises," and that he wore a brace on his right knee.  
The pertinent diagnosis was that of right medial meniscal 
tear with tibia vara.  

At the time of a period of private hospitalization in March 
1998, the veteran gave a history of having bilateral knee 
problems.  

On admission, the veteran stated that he had gone to military 
school at age 12 and, "from marching, being overweight, and 
the type of work that he did while he was in the military," 
had suffered arthritis in his knees, as well as bowing of his 
legs.  The pertinent diagnosis noted at the time of admission 
was that of status post osteotomy, with external fixation and 
destractor.  

In correspondence of August 1999, the veteran's mother stated 
that, while in boot camp at Fort Jackson, South Carolina, the 
veteran had become involved with "drugs and alcohol."  
Reportedly, this continued at Fort Ord, California, where the 
veteran became violent, injuring his right finger, and 
breaking his right leg.  

According to the veteran's mother, he was then transferred to 
Korea, where he continued his involvement with drugs and 
alcohol and had "a mental breakdown."  Reportedly, on those 
occasions when the veteran would come home, he was "like a 
different person" being distant and suffering from 
nightmares.  

In correspondence of September 1999, the veteran's wife wrote 
that the veteran had developed arthritic joint changes in his 
knees, the result of "initial injuries" dating back to the 
military.  

At the time of a March 2000 VA examination of the veteran's 
right hand, the veteran described his problems as being 
"stable," though with pain which was slightly accentuated by 
cold weather.  

According to the veteran, in 1977, while in service, a car 
door had closed on this hand, resulting in "fractures" and an 
open reduction, following which the veteran was returned to 
full duty.  

When further questioned, the veteran stated that, following 
his discharge from service, his hand had been "hurting more."  
In the veteran's opinion, he was experiencing some loss of 
motion in his right hand and "probably had arthritis in it."  

On examination, the veteran was unable to make a fist or to 
close the little finger of his right hand.  The veteran 
lacked 1/4-inch touching the thumb with his little finger and 
additionally lacked 1 1/4 inches placing his little finger in 
the medial transverse fold of his palm.  Grasping was good 
with the veteran's other fingers.  

The radiographic studies of the veteran's right hand showed 
no evidence of any acute bony process.  Rather, it appeared 
that the veteran had suffered an old trauma of the 1st and 
5th metacarpals.  

The pertinent diagnosis was that of fracture of the right 
hand with residual loss of motion and pain at the right 
little finger.  



Analysis

New and Material Evidence to Reopen Claims of Service 
Connection for Schizophrenia and the Residuals of Trauma to 
the Right Knee.  

The veteran in this case seeks service connection for 
schizophrenia, as well as for the residuals of trauma to the 
right knee, including degenerative joint disease.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within one 
year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decisions, 
it was determined that service medical records were negative 
for any evidence of schizophrenia and that the veteran's 
postservice schizophrenia was unrelated to any incident or 
incidents of his period of active service.  

Additionally, it was determined that any right knee problems 
experienced by the veteran in service were acute and 
transitory and resolved without residual disability.  

Based on such evidence, the claims of service connection for 
schizophrenia and the residuals of trauma to the right knee 
were denied.  The veteran voiced no disagreement with the 
RO's August 1981 decision denying service connection for a 
right knee disorder or with the March 1987 decision denying 
service connection for schizophrenia.  Accordingly, those 
decisions have now become final.  

The evidence received since the time of the March 1987 
decision, consisting of various VA and private medical 
records and examination reports, and statements from the 
veteran's mother and spouse, is both "new" and "material" as 
to the issue of service connection for schizophrenia.  

More specifically, in the correspondence of August 1999, the 
veteran's mother indicated that, during his tour of duty in 
Korea, the veteran had a "mental breakdown."  Additionally 
noted was that, on those occasions when the veteran returned 
home, he was "distant," suffering from nightmares, and 
"like a different person."  

Such observations by a person as presumably close to the 
veteran as his mother arguably provide a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability" and, as such, are sufficient to a 
proper reopening of the veteran's previously-denied claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board finds that the veteran's claim of 
service connection for schizophrenia is reopened.  

Regarding the issue of service connection for the residuals 
of trauma to the right knee, the Board finds that, since the 
time of the August 1981 decision, additional evidence has 
been submitted which is not only "new," but is also 
"material."  

More specifically, it has become clear that the veteran 
suffers from rather significant pathology in his right knee, 
including osteoarthritis, which has resulted in the need for 
surgery.  At the time of a period of private hospitalization 
in March 1998, the veteran gave a history of having had knee 
problems, stating that, at age 12, he went to military 
school, and that "from marching, being overweight, and the 
type of work that he did in the military," suffered from, 
among other things, arthritis in his knees.  Such evidence, 
while not per se establishing a direct relationship between 
the veteran's current right knee problems and some incident 
or incidents of service, does, at a minimum, provide a "more 
complete picture" of the circumstances surrounding the 
veteran's right knee pathology.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).  

Accordingly, the claim of service connection for the 
residuals of right knee trauma is reopened.


Entitlement to Service Connection
for Primary Drug Addiction and Alcohol Dependency.

With respect to the claim of service connection for drug 
addiction and alcohol dependency, the pertinent law is 
dispositive. 

In that regard, 38 U.S.C.A. §§ 1110 and 1131 apply to 
disabilities which may be incurred in service, as well as 
those which might be aggravated by service.  Both of these 
sections, as amended by Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA) (1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended former §§ 310 
and 311 (now designated as §§ 1110, and 1131) effective for 
claims filed after October 31, 1990 now prohibit the payment 
of compensation for any disability which is the result of the 
veteran's own primary abuse of alcohol or drugs.  

Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service may not be 
deemed to have been incurred in the line of duty if the 
injury or disease was the result of primary abuse of alcohol 
or drugs by the person on whose account benefits are claimed.  

The direction in both sections, as amended by § 8052 of the 
OBRA 1990, that "no compensation shall be paid if the 
disability is a result of the veteran's own...abuse of 
alcohol or drugs" clearly prohibits the payment of 
compensation for a substance abuse disability, whatever its 
origin.  

Under such circumstances, the veteran's primary drug 
addiction and alcohol dependency are not considered to be 
innocently acquired disabilities for which VA compensation 
benefits may be paid.  Accordingly, service connection must 
be denied.  


An Increased Rating for the Service-Connected Residuals of a 
Fracture of the Right Hand.  

The veteran in this case seeks a compensable rating for the 
service-connected fracture residuals of his right hand.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2001).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, a 
compensable evaluation may be warranted.  38 C.F.R. § 4.40 
(2001).  

In the present case, the evidence shows that, while in 
service, the veteran suffered a displaced and angulated 
fracture of the distal shaft of his right fifth metacarpal.  

On VA general medical examination in January 1987, the 
veteran's little finger protruded slightly from his clenched 
fist, but the veteran's grip was good.  However, on the 
recent VA examination in March 2000, the veteran was found to 
lack 1 1/4 inch of placing his little finger in the median 
transverse fold of his palm.  Significantly, at the time of 
that examination, the veteran complained of pain which was 
slightly accentuated by cold weather, as well as a loss of 
motion.  

The Board observes that, pursuant to applicable law and 
regulation, ankylosis of any individual figure other than the 
thumb, index finger, or middle finger warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a and Part 4, 
Diagnostic Code 5227 (2001).  

In order to be assigned a compensable rating for the service-
connected fracture residuals of the right little finger, 
there would need to be demonstrated the presence of extremely 
unfavorable ankylosis that would rated by analogy to 
amputation of that digit.  38 C.F.R. § 4.71a including 
Diagnostic Code 5156 (2001).  In rating limitation of motion 
of a single digit, it is to be determined whether motion is 
possible to within 2 inches of the median transverse fold of 
the palm.  

Considering the actual limitation of his right little finger 
demonstrated on the recent VA examination in light of his 
complaints of pain, the Board finds that the disability 
picture more nearly approximates that of extremely 
unfavorable ankylosis at the level proximal to the proximal 
interphalangeal joint of that finger.  38 C.F.R. § 4.7 
(2001).  

Accordingly, an increased rating of 10 percent for the 
service-connected fracture residuals of the right hand is 
warranted.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a including 
Diagnostic Code 5156 (2001).  



A Separate 10 Percent Rating for Multiple Noncompensable 
Service-connected Disabilities Pursuant to the Provisions of 
38 C.F.R. § 3.324.  

The veteran in this case seeks a separate 10 percent rating 
on the basis of having multiple noncompensable service-
connected disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 (2001).  

However, given the action taken hereinabove, the veteran has 
now been assigned a 10 percent rating for the service-
connected fracture residuals of his right hand.   
Accordingly, the veteran cannot now be assigned a separate 10 
percent rating pursuant to the provisions of 38 C.F.R. 
§ 3.324.  

For this reason, this claim for compensation benefits has 
been rendered moot for the purpose of appellate review.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Sections 114 Stat. 2096 (2000) and its implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claims.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to these 
particular claims.  

This is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate these claims.  He has also been afforded 
sufficient opportunity to submit evidence to support these 
claims.  

Under such circumstances involving each of these issues, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by the 
aforementioned legislation in connection with these 
particular claims.  


ORDER

As new and material evidence has been submitted, the claim of 
service connection for schizophrenia is reopened and will be 
the subject of further development as discussed hereinabove.  

A new and material evidence has been submitted, the claim of 
service connection for the residuals of trauma to the right 
knee is reopened and will be the subject of further 
development as discussed hereinabove.  

Service connection for primary drug addiction and alcohol 
dependency is denied.  

A 10 percent rating for the service-connected fracture 
residuals of the right hand is granted, subject to those 
regulations controlling disbursement of VA monetary benefits.  

As the claim for a separate 10 percent rating for multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 is moot, the appeal to this 
extent is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



